DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2020/0365509) in view of Block (US 2020/0035560).
Regarding claim 10, Sasaki discloses, in at least figures 1, 2A, 2B, and related text, a device comprising: 
a back-side interconnect structure (PON, [44]) comprising a power rail (LML1, [44], [45]); 
a front-side interconnect structure (UML1/ULM2/ UV1, [42], [43]) comprising interconnects ([42], [43]); and 

a first epitaxial source/drain region (SD1, [68]);
a source/drain contact (AC, [70]) contacting a front-side of the first epitaxial source/drain region (SD1 in left PR, figure 2B, [68]), the interconnects (UML1/ULM2/ UV1, [42], [43]) connected to the source/drain contact (AC, [70]);
a second epitaxial source/drain region (SD1 in right PR, figure 2B, [68]); and
the power rail (LML1, [44], [45]) connected to the power rail contact (POR1, [46]).
Sasaki does not explicitly disclose a power rail contact contacting a back-side of the second epitaxial source/drain region; a front-side of the second epitaxial source/drain region being completely covered by dielectric material.
Block teaches, in at least figures 16A, 16B, and related text, the device comprising a power rail contact (1640, [174], [181]) contacting a back-side of the second epitaxial source/drain region (640, [162]); a front-side of the second epitaxial source/drain region (640, [162]) being completely covered by dielectric material (680, [161]), for the purpose of reducing source/drain contact resistance and/or enable a transistor source/drain semiconductor region to be a circuit node that is directly fanned out to at least two other circuit nodes ([174]).
Sasaki and Block are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sasaki with the specified features of Block because they are from the same field of endeavor.

Regarding claim 14, Sasaki in view of Block discloses the device of claim 10 as described above.
Sasaki further discloses, in at least figures 1, 2A, 2B, and related text, the interconnects (UML1/ULM2/ UV1, [42], [43]) comprise a conductive line (UML1, [42], [43]), a width of the power rail (LML1, [44], [45]) being greater than a width of the conductive line (UML1, [42], [43]).
Allowable Subject Matter
Claims 1-9 are allowed because the prior art of record, US 2016/0343708 in view of US 2017/0133274, neither anticipates nor render obvious the limitations of the base claims 1 that recite “the conductive line isolated from the first source/drain region by the etch stop layer” in combination with other elements of the base claims 1.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 11 that recite “surfaces of the conductive line 
Claims 15-20 are allowed because the prior art of record, US 2017/0133274, neither anticipates nor render obvious the limitations of the base claims 15 that recite “a front-side of the second epitaxial source/drain region remaining covered by the etch stop layer after etching the first opening” in combination with other elements of the base claims 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TONG-HO KIM/             Primary Examiner, Art Unit 2811